UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 3089 20-0645710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 185 Platte Clay Way Kearney, Missouri 64060 Registrant's telephone number, including area code: 800-800-2244 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes[]No[X ] * Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X ] As of November 13, 2007, there were 100 shares of common stock, $0.01 par value, outstanding. * The registrant is not required to file this Quarterly Report on Form 10-Q pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. The filing is required, however, pursuant to the terms of the indenture governing Ply Gem Industries, Inc.’s 9% senior subordinated notes due 2012. PLY GEM HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 29, 2007 CONTENTS PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Statements of Operations – Three months ended September 29, 2007 and September 30, 2006 2 Condensed Consolidated Statements of Operations – Nine months ended September 29, 2007 and September 30, 2006 3 Condensed Consolidated Balance Sheets – September 29, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows – Nine months ended September 29, 2007 and September 30, 20065 Notes to Condensed Consolidated Financial Statements6 Item 2.Management’s Discussion and Analysis of Financial Condition And Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures about Market Risk38 Item 4.Controls and Procedures38 PART II – OTHER INFORMATION Item 1A. Risk Factors39 Item 6.Exhibits39 Signatures40 1 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended September 29, September 30, 2007 2006 (Amounts in thousands) Net Sales $ 369,675 $ 257,058 Costs and Expenses: Cost of products sold 284,025 196,371 Selling, general and administrative expense 40,588 30,431 Amortization of intangible assets 4,289 2,910 Total Costs and Expenses 328,902 229,712 Operating earnings 40,773 27,346 Foreign currency gain (loss) 1,708 (79 ) Interest expense (24,338 ) (16,985 ) Investment income 449 373 Other expense (26 ) - Income before provision for income taxes 18,566 10,655 Provision for income taxes 6,946 4,123 Net Income $ 11,620 $ 6,532 See accompanying notes to condensed consolidated financial statements. 2 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the nine months ended September 29, September 30, 2007 2006 (Amounts in thousands) Net Sales $ 1,045,644 $ 761,480 Costs and Expenses: Cost of products sold 815,005 588,670 Selling, general and administrative expense 119,882 88,747 Amortization of intangible assets 13,225 8,434 Total Costs and Expenses 948,112 685,851 Operating earnings 97,532 75,629 Foreign currency gain 3,916 1,014 Interest expense (74,284 ) (49,509 ) Investment income 1,271 786 Other expense (1,169 ) (2,497 ) Income before income taxes and cumulative effect of accounting change 27,266 25,423 Provision for income taxes 9,240 9,843 Income before cumulative effect of accounting change 18,026 15,580 Cumulative effect of accounting change, net of income tax benefit of $57 - (86 ) Net income $ 18,026 $ 15,494 See accompanying notes to condensed consolidated financial statements. 3 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 29, December 31, 2007 2006 (Amounts in thousands, except share amounts) ASSETS Current Assets: Cash and cash equivalents $ 36,511 $ 53,274 Accounts receivable, less allowances of $6,935 and $6,802, respectively 168,152 130,795 Inventories: Raw materials 56,098 50,936 Work in process 23,541 25,339 Finished goods 37,263 51,881 Total inventory 116,902 128,156 Prepaid expenses and other current assets 14,421 20,873 Deferred income taxes 16,687 18,770 Total current assets 352,673 351,868 Property and Equipment, at cost: Land 4,016 3,990 Buildings and improvements 37,533 34,889 Machinery and equipment 218,002 215,555 Total property and equipment 259,551 254,434 Less accumulated depreciation (73,616 ) (47,597 ) Total property and equipment, net 185,935 206,837 Other Assets: Goodwill 824,226 811,285 Intangible assets, less accumulated amortization of $40,676 and $27,450, respectively 217,419 232,833 Other 75,932 46,898 Total other assets 1,117,577 1,091,016 $ 1,656,185 $ 1,649,721 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 6,873 $ 5,870 Accounts payable 94,326 95,568 Accrued expenses and taxes 91,841 113,527 Total current liabilities 193,040 214,965 Deferred income taxes 100,356 107,854 Other long term liabilities 55,371 56,292 Long-term debt, less current maturities 1,056,951 1,042,894 Stockholders' Equity: Preferred stock $0.01 par, 100 shares authorized, none issued and outstanding - - Common stock $0.01 par, 100 shares authorized, issued and outstanding - - Additional paid-in-capital 180,729 181,792 Retained earnings 61,654 43,628 Accumulated other comprehensive income 8,084 2,296 Total stockholders' equity 250,467 227,716 $ 1,656,185 $ 1,649,721 See accompanying notes to condensed consolidated financial statements. 4 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 29, September 30, 2007 2006 (Amounts in thousands) Cash flows from operating activities: Net income $ 18,026 $ 15,494 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization expense 39,255 22,723 Fair value premium on purchased inventory - 304 Non-cash interest expense, net 5,193 3,982 Gain on foreign currency transactions (3,916 ) (1,014 ) Loss on sale of assets 292 572 Other non-cash items - 2,482 Deferred income taxes 1,430 668 Changes in operating assets and liabilities, net of effects from acquisitions: Accounts receivable, net (34,337 ) (21,883 ) Inventories 9,395 (7,035 ) Prepaid expenses and other current assets 9,583 3,687 Accounts payable (2,116 ) 6,986 Accrued expenses and taxes (23,962 ) 6,332 Other 85 (368 ) Net cash provided byoperating activities 18,928 32,930 Cash flows from investing activities: Capital expenditures (11,974 ) (14,787 ) Proceeds from sale of assets 29 4,474 Acquisitions of businesses, net of cash acquired (35,325 ) (120,754 ) Net cash used in investing activities (47,270 ) (131,067 ) Cash flows from financing activities: Proceeds from long-term debt - 122,808 Proceeds from revolver borrowings 50,000 15,000 Payments on long-term debt (4,906 ) (2,000 ) Payments on revolver borrowings (30,000 ) (15,000 ) Debt issuance costs (2,100 ) (2,249 ) Equity contribution (repurchase) (2,425 ) 2,718 Net cash provided by financing activities 10,569 121,277 Impact of exchange rate movements on cash 1,010 224 Net increase (decrease) in cash and cash equivalents (16,763 ) 23,364 Cash and cash equivalents at the beginning of the period 53,274 22,173 Cash and cash equivalents at the end of the period $ 36,511 $ 45,537 See accompanying notes to condensed consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Ply Gem Holdings, Inc. (referred to herein as “Ply Gem”, the “Company”, “we”, “us”, or “our”) have been prepared in accordance with U.S. generally accepted accounting principles as described in the consolidated financial statements and related notes included in our 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 23, 2007.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles and should be read in conjunction with our 2006 Annual Report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the period from January 1, 2007 through September 29, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The condensed consolidated balance sheet at December 31, 2006 has been derived from the audited consolidated financial statements of Ply Gem Holdings, Inc. at that date but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The Company’s fiscal quarters are based on periods ending on the last Saturday of the last week in the quarter.Therefore the financial results of certain fiscal quarters will not be exactly comparable to the prior and subsequent fiscal quarters. The accompanying financial statements include the consolidated results of operations for the Company for the three month and nine month periods ended September 29, 2007 and September 30, 2006, and consolidated financial position for the Company as of September 29, 2007 and December 31, 2006. Ply Gem is a diversified manufacturer of residential and commercial building products, which are sold primarily in the United States and Canada, and include a wide variety of products for the residential and commercial construction, the do-it-yourself and the professional remodeling and renovation markets.
